Citation Nr: 1302021	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  04-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral mastalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1998 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the Board in August 2004.  A transcript of the hearing is of record.

Procedural History

The Board considered and denied the instant claim in May 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 memorandum decision, the Court vacated the May 2009 Board decision and remanded the Veteran's claim for additional consideration.  The Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) in July 2012 for additional development.  The case has again returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran has not been diagnosed with a chronic disability of the breasts at any point during the appeal period; mastalgia, or pain in the breast, is not a chronic disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection or bilateral mastalgia have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify has been satisfied through October 2002 and March 2006 letters sent to the appellant that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate her service connection claim, and of the appellant's and VA's respective duties for obtaining evidence.  Although both letters were not sent prior to the initial AOJ decision on this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case through the issuance of several supplemental statements of the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  To the extent the Veteran asserts continued treatment for her claimed disability, she has failed to identify any relevant records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA contract examination in October 2002 and a VA examination in October 2012.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds these VA examinations adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To the extent the Veteran asserts the VA examiner lacked the requisite expertise to render the requested opinion, the Board observes the VA examiner is a medical doctor and VA staff physician; the Board is satisfied the VA examiner possesses the requisite credentials to render a valid diagnosis.  See generally Sickles v. Shinseki, 643 F.3d 1362 (2011).

As a final note, the Board again observes this case was previously remanded by the Board in July 2012 for additional development.  Specifically, the Board instructed that the Veteran be provided a VA examination for her claimed disability.  The Veteran was provided the requested VA examination in October 2012, with an addendum opinion obtained in November 2012, which the Board has found to be adequate for the purposes of the instant case.  As such, the Board finds there has been substantial compliance with the July 2012 remand with respect to the issue of service connection, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr, 21 Vet. App. at 307 (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that she suffers from bilateral mastalgia directly related to her active service.  In support of her claim, the Veteran points to service treatment records, which note she reported breast pain in September 2001, which was initially determined to be secondary to a ruptured cyst.  She continued to complain of and seek treatment for breast pain and occasional discharge.  A February 2002 treatment record notes a diagnosis of fibrocystic breast and mastalgia.

Significantly, the Veteran has been provided two examinations by VA during the course of the instant appeal.  An October 2002 VA contract examination notes, for the claimed condition of bilateral breast pain, a diagnosis of mastalgia.  An October 2012 VA examination report notes mild, chronic breast/chest wall pain, noting that the Veteran has had several breast exams over the years with no disease found.  A November 2012 addendum notes that "[n]o accurate medical diagnosis of disease"  from the symptom of breast pain has been made in the record and, further, the Veteran's reported breast pain is not a disabling condition. It was noted that it was possible that actual pain was coming from under the breast and was possible costal-chondritis.  It was also concluded that military service did not cause this possible condition. 

The Board acknowledges the Veteran's complaints of breast pain, and a diagnosis of bilateral mastalgia.  However, "mastalgia" is defined as "pain in the breast."  See, e.g., Dorland's Illustrated Medical Dictionary, 30th ed. (2003).  Pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

The Board also acknowledges the Veteran's representative's assertion that she was diagnosed with fibrocystic breast disease in service, and that this diagnosis has not been refuted.  See, e.g., Appellant's Brief to the Court at 10.  This diagnosis was not made following service separation.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim). The Veteran has undergone multiple VA examinations and fibrocystic breast disease has not been diagnosed.  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

While the Veteran asserts her bilateral breast pain has persisted since active service, to date, this pain has not been attributed to a diagnosed condition.  As discussed above, pain, in and of itself, is not a disability for which service connection may be awarded.  See Sanchez-Benitez, 13 Vet. App. at 285.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral mastalgia, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002). 

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral mastalgia is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


